   Case 1:20-cv-00341-MHT-SMD Document 33 Filed 06/11/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, SOUTHERN DIVISION


RAYMOND MATHIS,                         )
                                        )
        Plaintiff,                      )
                                        )           CIVIL ACTION NO.
        v.                              )             1:20cv341-MHT
                                        )                  (WO)
DONALD VALENZA, Sheriff,                )
et al.,                                 )
                                        )
        Defendants.                     )

                                   OPINION

       Pursuant to 42 U.S.C. § 1983, plaintiff, an inmate

in the Houston County, Alabama Jail, filed this lawsuit

complaining about his conditions of confinement in the

jail.        This lawsuit is now before the court on the

recommendation of the United States Magistrate Judge

that    plaintiff’s        case    be       dismissed    for    failure       to

prosecute.              There     are        no     objections       to      the

recommendation.            After    an       independent       and   de     novo

review       of   the   record,    the      court    concludes       that    the

magistrate judge’s recommendation should be adopted.
Case 1:20-cv-00341-MHT-SMD Document 33 Filed 06/11/21 Page 2 of 2




An appropriate judgment will be entered.

DONE, this the 11th day of June, 2021.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
